NOT FOR PUBLICATION                        FILED
                      UNITED STATES COURT OF APPEALS                     MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


EDWIN SANTIAGO VELASQUEZ                         No. 13-70098
CARRILLO,
                                                 Agency No. A077-378-840
                Petitioner,

    v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

                Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Edwin Santiago Velasquez Carrillo, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s conclusion that even if Velasquez

Carrillo established past persecution on account of a protected ground, a

fundamental change in circumstances in Guatemala rebutted his presumption of a

well-founded fear of future persecution. See Gonzalez-Hernandez v. Ashcroft,

336 F.3d 995, 998-1001 (9th Cir. 2003) (the BIA rationally construed the country

report and provided a sufficiently individualized analysis of how the changed

conditions affected petitioner’s specific situation). Because the BIA did not rely

on corroboration in making this dispositive determination, we do not reach

Valasquez Carrillo’s contentions that the agency erred and violated due process by

applying the REAL ID Act’s corroboration standards to his case. See

Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844 (9th Cir. 2006) (the court need not

reach nondispositive challenges to the BIA’s order). We lack jurisdiction to

consider Velasquez Carrillo’s contentions regarding humanitarian asylum.     See

He v. Holder, 749 F.3d 792, 795 (9th Cir. 2014) (“We are without jurisdiction to

                                         2                                   13-70098
hear arguments that a petitioner has not exhausted by raising and arguing in his

brief before the BIA”). Thus, Velasquez Carrillo’s asylum claim fails. See

Gonzalez-Hernandez, 336 F.3d at 1001.

      Because Velasquez Carrillo failed to establish eligibility for asylum, he

necessarily does not qualify for withholding of removal.    See id. at n.5.

      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because Velasquez Carrillo failed to establish it is more likely than not he would

be tortured at the instigation of or with the acquiescence of the government if

returned to Guatemala. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   13-70098